United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-2017
                                ___________

Larry D. Hulsey,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
John Belken, Assistant Warden,          *
North Central Unit, Arkansas            *     [UNPUBLISHED]
Department of Correction; Curtis        *
Meinzer, Sgt., North Central Unit,      *
Arkansas Department of Correction;      *
Jason Estes, CO-I, North Central        *
Unit, Arkansas Department of            *
Correction; William Arnold, CO-I,       *
North Central Unit, Arkansas            *
Department of Correction; Arkansas      *
Department of Correction,               *
                                        *
             Appellees.                 *
                                   ___________

                       Submitted: January 22, 2003
                           Filed: March 17, 2003
                                ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.
      Arkansas inmate Larry D. Hulsey brought a 42 U.S.C. § 1983 action raising
various constitutional and state-law claims arising from an alleged beating by certain
defendants. Before entertaining defendants’ motions based on the failure to exhaust
administrative remedies, the Magistrate Judge conducted an evidentiary hearing to
determine whether such remedies had been available to Hulsey. After the hearing,
the Magistrate Judge recommended dismissal, citing numerous reasons for
discrediting Hulsey’s testimony about why he had been effectively prevented from
complying with the prison grievance procedure. The District Court1 conducted de
novo review and adopted the Magistrate Judge’s report in its entirety. Hulsey
appeals.

      Having reviewed the District Court’s conclusions of law de novo and its
findings of fact for clear error, see Choate v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th
Cir. 1993), we affirm the dismissal, see 42 U.S.C. § 1997e(a) (2000) (stating no
§ 1983 action shall be brought by inmate with respect to prison conditions until such
administrative remedies as are available are exhausted); United States v. Womack,
191 F.3d 879, 885 (8th Cir. 1999) (observing that a district court’s credibility
determination is "virtually unreviewable" on appeal (citations and internal quotation
omitted)).

      Accordingly, we affirm the judgment of the District Court.




      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-